DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogage (US 5,135,365) in view of Rollins et al. (herein Rollins) (US 2016/0363377) in view of Ryan (US 5,507,619)  in further view of Walker et al. (herein Walker) (US 2019/0113041)Regarding Claim 1:In Figures 1-3, Bogage discloses an electric ceiling fan that is suitable for safe operation in outdoor conditions and is capable of being subjected to high pressure washing without damage (as stated in column 2, lines 7-15, the fan is protected by seals to ensure protection from any water which may impinge upon the fan, therefore rendering it safe for pressure washing and outdoor use); wherein said fan comprises an electrical rotor (100) and stator (80) that are sealed within a two part cover (82, 90) having upper (82) and lower (90) parts; and wherein a sealing gasket (110) is located between said upper and lower parts (as seen in Figure 3 and column 2, lines 58-60) and wherein said electrical rotor (100) has an upwardly extending motor shaft (60); and wherein said rotor (100) and stator (80) are suspended from a downrod (12)  via an intermediately disposed down rod jointer (64, 66) that is adapted to receive and engage, at its upper end (at bolt 68), the downrod (upper end of rod jointer 64, 66 is attached to the downrod 12 via bolt 68), and to receive and engage, at its lower end (at bolt 62), the motor shaft (lower end of rod jointer 65, 66 is attached to the motor shaft 60 via bolt 62).Bogage fails to disclose that the fan is capable of being subjected to high pressure washing without damage in accordance with an IP66 standard rating defined by the International Electrotechnical Commission (IEC).However, in Figure 7, Rollins discloses a similar electric fan wherein the fan comprises a fan drive system that is rated to function in a wet environment using the IP 66 standard rating (see paragraph [0072]). Hence, based on Rollins’ teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to test Bogage’s existing waterproof fan and associated seals to ensure that it was capable meeting the criteria of the IP 66 standard rating and to potentially further enhance Bogage’s existing seals to meet said IP 66 standard in order to further enhance the waterproof nature of said fan in a wet environment (per Rollins’ paragraph [0072]). Bogage as modified by Rollins fails to disclose that said downrod jointer has a groove running around the outside of the upper barrel that is adapted to receive an O-ring or similar sealing part, which is adapted to make a sealing engagement with the inside of a jointer cover or canopy.However, in Figure 7, Ryan discloses a similar water resistant ceiling fan (10) wherein a downrod jointer (30) has an upper barrel (portion denoted as 30 in Figure 7) comprising a groove (58) running around the outside of the upper barrel that is adapted to receive a sealing part (56, 50, is a seal that is similar to an O-ring), which is adapted to make a sealing engagement with the inside of a jointer cover or canopy (32). Furthermore, as seen Figure 7, the downrod jointer (30) has threads that engage with a downrod (26) and threads that engage with the motor shaft (35) such that depending on the level of engagement with these threads, the height of the ceiling fan from the ceiling could be adjusted. Hence, based on Ryan’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the downrod jointer system taught by Bogage splitting the existing downrod into two pieces (with associated threads to mate with an added downrod jointer as taught by Ryan) at a position corresponding to the current seal (20) and replacing said seal with Ryan’s downrod jointer and associated seal such that the added downrod jointer would serve as a seal between Bogage’s canopy (18) and the downrod (similar to the depiction of the seal and downrod jointer in Ryan’s Figure 7) while allowing for height adjustment (via thread engagement adjustment between the downrod jointer and the shaft sections) of the ceiling fan with respect to the ceiling. It should be noted that after said modification was made, the added downrod jointer would comprise an upper end as taught by Ryan that would mate with the upper downrod section and the other lower downrod section would mate with the lower section of the added downrod jointer. The remaining portions of Bogage’s original downrod jointer would also be considered part of this downrod jointer assembly or alternately, the lower half of the downrod coupled to the lower portion of the added downrod jointer could be viewed as part of the motor shaft. Bogage as modified by Rollins and Ryan fails to disclose a gasket seal located between said down rod jointer and said down rod. However, in Figure 124 and paragraph [0355] Walker discloses a similar ceiling fan wherein “a gasket can be utilized between any of the junctions of the separate elements of the motor adapter assembly (2500), such as between the bushing (2508) and the downrod (2514), to further reduce vibration.”Hence, based on Walker’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a gasket seal at the junction between the modified added down rod jointer (as modified above) and the down rod as taught by Walker (for instance at the junction between the lower down rod section and the added down rod jointer), since doing so would reduce vibrations and also promote internal sealing. Regarding Claim 2:In Figures 1-3, Bogage discloses the ceiling fan, wherein said electrical rotor (100) has an upwardly extending motor shaft (60); and wherein said rotor (100) and stator (80) are suspended from a downrod (12)  via an intermediately disposed down rod jointer (64, 66) that is adapted to receive and engage, at its upper end (at bolt 68), the downrod (upper end of rod jointer 64, 66 is attached to the downrod 12 via bolt 68), and to receive and engage, at its lower end (at bolt 62), the motor shaft (lower end of rod jointer 65, 66 is attached to the motor shaft 60 via bolt 62).Regarding Claims 4, 8 and 9:In Figures 1-3, Bogage discloses the ceiling fan, incorporating a bearing (84) located around said motor shaft (around 60) and above said stator (as seen in Figure 3); further incorporating a dust cover (150, 22) above said bearing and upper cover part (as seen in Figure 3, the dust cover 150, 22 is at least above the bearing 84 and the upper cover part 82).Regarding Claim 5:In Figures 1-3 and the specification, Bogage discloses a method of making an electric ceiling fan (fan in Figures 1-3), said ceiling fan including an electrical rotor (100) and stator, wherein said electrical rotor has an upwardly extending motor shaft (60); and wherein said rotor and stator are suspended from a downrod (12), safe for operation in outdoor conditions and capable of being subjected to high pressure washing without damage (as stated in column 2, lines 7-15, the fan is protected by seals to ensure protection from any water which may impinge upon the fan, therefore rendering it safe for pressure washing and outdoor use), said method including the steps of sealing said rotor and stator within a two part cover having upper (82) and lower (90) parts; and placing a sealing gasket (110) is located between said upper and lower parts (as seen in Figure 3 and column 2, lines 58-60) further including the step of intermediately disposing a down rod jointer (64, 66) between said down rod (12) and said motor shaft (60), wherein said down rod jointer is adapted to receive and engage, at its upper end, the downrod (upper end of rod jointer 64, 66 is attached to the downrod 12 via bolt 68), and to receive and engage, at its lower end, the motor shaft, and to receive and engage, at its lower end (at bolt 62), the motor shaft (lower end of rod jointer 65, 66 is attached to the motor shaft 60 via bolt 62).Bogage fails to disclose that the fan is capable of being subjected to high pressure washing without damage in accordance with an IP66 standard rating defined by the International Electrotechnical Commission (IEC).However, in Figure 7, Rollins discloses a similar electric fan wherein the fan comprises a fan drive system that is rated to function in a wet environment using the IP 66 standard rating (see paragraph [0072]). Hence, based on Rollins’ teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to test Bogage’s existing waterproof fan and associated seals to ensure that it was capable meeting the criteria of the IP 66 standard rating and to potentially further enhance Bogage’s existing seals to meet said IP 66 standard in order to further enhance the waterproof nature of said fan in a wet environment (per Rollins’ paragraph [0072]). Bogage as modified by Rollins fails to disclose that said downrod jointer has a groove running around the outside of the upper barrel that is adapted to receive an O-ring or similar sealing part, which is adapted to make a sealing engagement with the inside of a jointer cover or canopy.However, in Figure 7, Ryan discloses a similar water resistant ceiling fan (10) wherein a downrod jointer (30) has an upper barrel (portion denoted as 30 in Figure 7) comprising a groove (58) running around the outside of the upper barrel that is adapted to receive a sealing part (56, 50, is a seal that is similar to an O-ring), which is adapted to make a sealing engagement with the inside of a jointer cover or canopy (32). Furthermore, as seen Figure 7, the downrod jointer (30) has threads that engage with a downrod (26) and threads that engage with the motor shaft (35) such that depending on the level of engagement with these threads, the height of the ceiling fan from the ceiling could be adjusted. Hence, based on Ryan’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the downrod jointer system taught by Bogage splitting the existing downrod into two pieces (with associated threads to mate with an added downrod jointer as taught by Ryan) at a position corresponding to the current seal (20) and replacing said seal with Ryan’s downrod jointer and associated seal such that the added downrod jointer would serve as a seal between Bogage’s canopy (18) and the downrod (similar to the depiction of the seal and downrod jointer in Ryan’s Figure 7) while allowing for height adjustment (via thread engagement adjustment between the downrod jointer and the shaft sections) of the ceiling fan with respect to the ceiling. It should be noted that after said modification was made, the downrod jointer would comprise an upper barrel as taught up Ryan that would mate with the upper downrod section the other lower downrod section would mate with the lower section of the downrod jointer. The remaining portions of Bogage’s original downrod jointer would also be considered part of this downrod jointer assembly or alternately, the lower half of the downrod coupled to the lower portion of the added downrod jointer could be viewed as part of the motor shaft. Bogage as modified by Rollins and Ryan fails to disclose a gasket seal located between said down rod jointer and said down rod. However, in Figure 124 and paragraph [0355] Walker discloses a similar ceiling fan wherein “a gasket can be utilized between any of the junctions of the separate elements of the motor adapter assembly (2500), such as between the bushing (2508) and the downrod (2514), to further reduce vibration.”Hence, based on Walker’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a gasket seal at the junction between the modified added down rod jointer (as modified above) and the down rod as taught by Walker (for instance at the junction between the lower down rod section and the added down rod jointer), since doing so would reduce vibrations and also promote internal sealing.
Response to Arguments
Applicant' s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746